DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The examiner acknowledges applicant’s amendments to claims 1, 4, 6, 10-13, 17, 22, 23, and 25-28 and the cancellation of claims 2, 3, 5, 7-9, 14-16, and 19-21 filed March 5, 2021.  In regards to applicant’s remarks concerning the withdrawal of claims 18, 23, and 24, the examiner agrees that claim 23 should not be withdrawn since it is readable on the species of Figure 6, however, applicant agrees in the remarks filed March 5, 2021 that claim 18 should remain withdrawn and since claim 24 depends from claim 18, then it also will remain withdrawn.  The examination of claims 1, 4, 6, 10-13, 17, 22, 23, and 25-28 is set forth below.
Claim Objections
Claims 1, 4, and 23 are objected to because of the following informalities:  
In regards to claim 1, line 16, reference character “(27)” should be removed.
In regards to claim 4, line 3, the phrase “such that” should be changed to “wherein” since the biasing element biasing the striker and the ratchet also being biased is not an effect or a result of the latch further comprising a pawl.
In regards to claim 23, line 5, the phrase “contacts the striker” should be changed to “directly contacts the striker” so as to coincide with the language of claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4, 6, 10-12, 22, and 25-28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kramer (US-2646299).
In regards to claim 1, Kramer discloses a closure panel latch assembly for a vehicle, including an overslam bumper mechanism (Figure 3), the closure panel latch assembly comprising: a latch (Figure 3) including a ratchet 41 for retaining a striker 16 in a slot 36 of the closure panel latch assembly; a mounting plate 32 for mounting the latch to the vehicle (Figure 1), the mounting plate having the slot therein; the overslam bumper mechanism comprising: a biasing element 73 as a spring; and a striker engagement member (portion of the biasing element 73 directly contacting the striker 16, see Figure 3 below) connected to the biasing element (connected to the biasing element because it is part of the biasing element), the striker engagement member for engaging with the striker (Figure 3); wherein the overslam bumper mechanism is positioned adjacent to a bottom end (see Figure 3 below) of the slot such that the striker engagement member resists travel of the striker while situated in a ratchet slot 49 of the ratchet by directly contacting the striker in order to inhibit contact of the striker with the bottom end of the slot (Figure 3); wherein resistance of the travel of the striker by the striker engagement member only occurs when the travel of the striker goes 

    PNG
    media_image1.png
    769
    1041
    media_image1.png
    Greyscale

In regards to claim 4, Kramer discloses that the latch further comprises a pawl 42, wherein the biasing element biases the striker in a first direction (biases the striker 
In regards to claim 6, Kramer discloses that one end of the biasing element is coupled to the mounting plate (end coupled to lugs 74 of the mounting plate, Figures 3 and 4).
In regards to claims 10 and 11, Kramer discloses that the latch and the striker are associated with a closure panel 11 of a vehicle, with the closure panel being a hood (Col. 2, lines 13-15).
In regards to claim 12, Kramer discloses that the closure panel is a door (Col. 2, lines 13-15 of Kramer, with the hood being considered as a door since Merriam-Webster’s Dictionary defines a door as “a usually swinging or sliding barrier by which entry is closed and opened,” with the hood being a barrier closing and opening entry to the engine compartment).
In regards to claim 22, Kramer discloses that the spring is selected from the group consisting of: a leaf spring; a torsion spring; and a coil spring (Figures 3 and 4).
In regards to claim 25, Kramer discloses that when the latch is in a closed state (Figure 3), the direct contact of the striker with the striker engagement member maintains at least some flexure in the biasing element (apparent from Figure 3 that the biasing element is flexed compared to Figure 4).
In regards to claim 26
In regards to claim 27, Kramer discloses that the latch further comprises a pawl 42, the pawl resisting rotation of the ratchet when the latch is in the closed state and thereby inhibiting movement of the striker away from the bottom end and towards the mouth of the slot (Figure 3), the mouth is located opposite to the bottom end (see Figure 3 above).
In regards to claim 28, Kramer discloses that the pawl and the ratchet are both pivotally secured to the plate (Figures 3 and 4).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramer (US-2646299) in view of Shimura et al. (US-8029030).  Kramer discloses .
Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramer (US-2646299) in view of Wieclawski et al. (US-9050911). Kramer discloses the closure panel latch assembly as applied to claim 1 above, but fails to specify that the biasing element is formed of a metallic material.  Wieclawski et al. teaches a biasing element as a spring 36 that is formed of a metallic material (Col. 4, lines 13-16).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the spring of Kramer was formed of a metallic material since it is well known in the art to use a metallic material for springs, yielding the predictable result of biasing the striker, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.
20.	Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramer (US-2646299) in view of Gerner et al. (US Pub. No. 2008/0284179). Kramer discloses the closure panel latch assembly as applied to claim 1 above, but fails to disclose that the striker engagement member has an overmolding of a polymeric .  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
The examiner appreciates applicant’s amendments to the claims, and therefore, the claim objections and rejections under 35 U.S.C. 112, second paragraph, set forth in the previous office action are withdrawn.
In light of applicant’s further amendments to the claims, new claim objections are set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner would like to note that Velavicius (US-3371948) could support a rejection of at least claims 1, 4, 6, 10-13, 17, 22, and 25-28 under 35 U.S.C. 102(b) and 103, with Velavicius disclosing a ratchet 34, a striker 36, a slot 32, a mounting plate 28, a biasing element 38, and a striker engagement member 94.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 15, 2021